DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species A, configuration of reduced pressure lumen and secondary pressure lumen:
A1. Side by side (¶0046 and Fig. 2 of instant application) and
A2. On top of the other (¶0050 and Fig. 3 of instant application).
Species B, types of bridge:
B1. Non-modular bridge (¶0043, 0046, 0050 and Figs. 1-3 of instant application) and
B2. Bridge comprising a plurality of modular components and a connection bridge (¶0054 and Figs. 4-9 of instant application).
Species C, types of lumen extension elements:
C1. Single lumen (¶0057 and Fig. 6 of instant application) and
C2. Dual lumen (¶0056 and Fig. 5 of instant application).
Species D, set-up of fluid adapters:
D1. Connected directly to wound dressings (¶0058 and Fig. 7 of instant application);
D2. Connected to single lumen extension element (¶0059 and Fig. 8 of instant application); and
D3. Connected to a plurality of single lumen extension elements (¶0060 and Fig. 9 of instant application).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
i.	the species require a different field of search (e.g. searching different classes/subclasses and/or employing different search queries; See MPEP 808.02); and/or
ii.	the prior art applicable to one specie would not likely be applicable to another specie.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A request of an oral election to the above restriction requirement was not made due to the complexity of the restriction requirement; see MPEP §812.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHU Q. TRAN/           Examiner, Art Unit 3781                                                                                                                                                                                             
/ANDREW J MENSH/           Primary Examiner, Art Unit 3781